Per Curiam,
A careful consideration of the voluminous record in this case *75has led us all to the conclusion that the orphans’ court in banc was clearly right in sustaining the exception to the order awarding an issue deyisavit vel non, etc., and refusing to grant said issue. It is not our purpose to fortify this conclusion by referring to the testimony or stating the reasons which have satisfied us that neither of the specifications of error should be sustained. To do so, would consume much time to no good purpose.
Decree affirmed and appeal dismissed at appellants’ costs.